Order entered July 22, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00020-CR
                                          No. 05-14-00021-CR

                                    JOVANY ALBA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51275-Q, F13-51192-Q

                                              ORDER
       Appellant’s July 18, 2014 second motion for extension of time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on July 18, 2014 is DEEMED

timely filed on the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE